The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 58-63, and 70-79 are pending for examination.
Claims 59-63 are withdrawn for the reasons of record.
Claims 58 and 70-79 are presently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Instant claim 58 and 70-79, have removed all limitations associated with PKC and SMO recited in the original claims.  Applicant’s amendment has prompted an updated search and consideration of the claims in light of the prior art.
Claim Rejections - 35 USC § 112
The rejection of claims 73-74, and 76-78 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim 73 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claims 58 and 70-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instantly claimed method recites “a. contacting primordial ovaries with a compound known to regulate the activity of at least one protein target.... b. the amount of primordial follicles and/or primary follicles relative to a control to determine whether said compound is capable of regulating follicle maturation.”  It is noted that there is no correlation between step (a) and step (b) of this method.  Step (a) recites contacting primordial ovaries, however there is no requirement that said “quantifying” in step (b) is directly correlated to the “contacting” in step “a”.  In other words, the claimed method lacks a step that clearly correlates step (a) with (b).  For example, adding a step of wherein the primordial ovaries, comprising a quantity of primordial follicles and primary follicles, are exposed/cultured (etc.) for a period of time to a test compound, wherein after such culturing or exposure to the compound, a further determination is made to determine the change in the number of primordial and primary follicles relative to a starting number found in the primordial ovary.
The instantly claimed method is indefinite for the reasons set forth above. Claims 70-79 are rejected as being dependent upon a rejected base claim, and since these claims do not correct the deficiency associated with the independent claim.

Claim Objections
The objection to claim 58 as set forth in the prior Office Action is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103

The rejection of claims 58, 66-67, and 70-79 under 35 U.S.C. 103 as being unpatentable over Wang et al. (PLOS, September 2012 | Volume 7 | Issue 9 | e45043, pages 1-8), in view of Yamashita et al. (2012; of record) and Chansela et al. (2012), is withdrawn in response to Applicant’s amendment to the claims.
Response to Arguments
Applicant’s arguments filed 05/23/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the cited reference does not teach the limitations “contacting a primordial ovary,” and “quantifying the amount of primordial follicles.”  Additionally, Applicants have also amended claim 58 to remove reference to SMO in the interest of expediting prosecution. Applicants therefore concluded that the rejections of claim 58 and all claims dependent therefrom are overcome, and requested withdrawal of the rejection.
Contrary to Applicant’s assertions, the amendment to the claims to remove reference to the protein target “SMO,” is not sufficient to overcome the instant rejection.  Although Applicants argue that removing the limitation “SMO” from the instant claims overcome the instant rejection, it remains that the instantly claimed method involves a protein target involved in the Hedgehog signaling pathway.  
Specifically, the protein target BMI-1, recited in claim 58, is a member of the Hedgehog signaling pathway (see Liu et al. Figure 6).  Therefore, modulators of Hh would be expect to regulate/modify the expression of BMI-1.  As previously stated, Strasswimmer et al. teach that regulators of Hh pathway proteins play a role in ovarian function.  Therefore, a person of ordinary skill in the art, with the knowledge that BMI-1 is a member of the Hh signaling pathway, would have expected that known member of the Hh of this pathway would also play a role in ovarian function.  Moreover, a person of ordinary skill in the art, at the effective filing date of the instant application, would have been motivated at least to screen other members in the Hh signaling pathway for their role in ovarian function, because there is an explicit suggestion to do so in the methods of Strasswimmer et al., as previously set forth below, see page 66. 



Claims 58 and 70-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasswimmer et al. (WO2014/085523A1), in view of Liu et al. (Cancer Res. 2006 June 15; 66(12): 6063–6071.).  A modified rejection is set forth below.
Regarding claim 58, Strasswimmer et al. teach that “FSH is necessary for selection and growth of ovarian follicles and for the production of estrogens from androgen substrate.” (See ¶ [0062]).  Strasswimmer et al. teach methods for modulating follicle stimulating hormone (FSH) signaling, comprising administering an Hh pathway modulator, thereby modulating FSH signaling. (Page 66).
The reference also teaches a method for identifying agents that suppress ovarian function.  The method involves screening Hh pathway polypeptides for the identification of agents that suppress ovarian function. See pages 66-69 of this WIPO document:

    PNG
    media_image1.png
    211
    619
    media_image1.png
    Greyscale

Potential agents useful in the method are described at ¶ [0108], where “[a]n agent that increases expression or activity of a Ptc, Hhip, and/or SuFu polypeptide, or an agent that decreases expression or activity of an Hh, Cdo, Boc, Gasl, Smo, or Gli polypeptide can be identified as an agent that can be used to treat a gynecologic disorder.”
The screening method for Hh pathway modulators for treating a gynecologic condition can be determined by employing both in vitro and in vivo assays, see ¶ [0085]. Regarding the amount of compound used for screening, Strasswimmer et al. teach that a unit dosage form can contain from about 1 mg/kg to about 250 mg/kg, and can be given in a single dose or in two or more divided doses, see ¶ [0089].  See also ¶ [0101], which teaches that a Hh modulator may have a dosage of less than about 150mg.
Regarding claims 68-72, Example 1 of Strasswimmer et al. teach the in vivo treatment of a human patient with Vismodegib, an inhibitor of Hh signaling.  Transvaginal ultrasonography revealed normal ovaries, bilaterally containing multiple pre-antral follicles, see ¶ [0116]. These findings suggested that the hedgehog pathway may be involved in FSH cell signaling action at the ovarian follicle level wherein normal FSH action is blocked interrupting the negative feedback mechanism of FSH suppression via estradiol and inhibin, see ¶ [0117].
Strasswimmer et al. does teach the relationship between BMI1 and Hedgehog.  However, this relationship is described in Lui et al.  Specifically, Lui et al. teach that Hh is an activator of Gli, which in turn is an upstream activator of BMI1, see Figure 6 of this reference.
Therefore, it would have been obvious to the person of ordinary skill in the art to use modulators of the Hh pathway, such as BMI1 above, for regulating follicle maturation as set forth in the instant claims.  One of ordinary skill in the art would have been motivated to design a screen for identifying regulators of follicle maturation by testing modulators of Hh signaling because Strasswimmer et al. teach that FSH is known to regulate follicle maturation, and that since Hh signaling modulates FSH.  
Claims 58 and 70-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al. (WO2003043652A2) and Ruiz-Cortés et al, in view of Chansela et al. (of record).
Regarding claim 58, Barkan et al. teach the relationship between LEPR and ovarian development.
According to Barkan et al., “[I]n one study, the leptin receptor was shown to be expressed in the human ovary, leptin was found in follicular fluid, and was reported to suppress LH-induced estradiol production in primary cultures of human granulosa cells indicating that leptin can exert biological effect on granulosa cells (Karlsson et al. 1997). In another study concerning IVF procedures, serum leptin levels were monitored during an ovarian suppression-stimulation programme. Leptin concentration decreased significantly from the normal mid-luteal phase to ovarian suppression and rose significantly following ovarian stimulation by HMG/FSH, regardless of body mass index.”
Regarding LH function, Barkan et al. (Page 5, paragraphs 2-3) teach that “[r]esting levels of LH are adequate for normal follicular maturation. Indeed, overstimulation of the ovary with excessive amounts of LH may diminish the ability of that target organ to produce fertile ova...The formation of LH receptors is induced by FSH in the granulosa cells of the dominant follicle and with this the importance for it (the follicle) to maintain its growth when FSH levels decline. The follicles that have LH receptors are the only ones who are going to be able to respond to the LH pulse that activates the mechanisms that sparks ovulation.”
Barkan et al. teach a relationship between leptin and leptin receptor function, and the activity of both LH and FSH, two known regulators of follicle maturation. 
It would have been obvious to the person of ordinary skill in the art, at the effective filing date, to have assayed regulators of Leptin receptor (LEPR) in a screen to identify compounds that regulate follicle maturation.  A person of ordinary skill in the art would have been motivated to contact primordial ovaries, which comprise primordial or primary follicles, with a regulator of LEPR, and to quantify the number of primordial/primary follicles remaining after exposure to this regulator, in an effort to identify compounds which promote follicle maturation.  One of ordinary skill in the art would have been motivated because the prior art teaches that Leptin is responsible for regulating the release of follicle stimulating hormone, and the leptin receptor is known to be expressed in the human ovary.  (See page 10, last paragraph). Leptin was also demonstrated to directly mediate follicular development, and trigger ovulation (See Examples 1-2).
Additionally, Ruiz-Cortés et al. teach that leptin-treated ob/ob mice have higher serum
concentrations of LH (more pronounced in females) and FSH (more pronounced in males) compared with pair fed, saline-treated mutant animals (Page 465).  Additionally, this reference teaches the expression of the leptin receptor in the human ovary, which “[s]uggested both stimulation and inhibition of ovarian processes by leptin.” (First full ¶ on page 466).  This disclosure of Ruiz-Cortés et al. also provides clear suggestion and motivation for the skilled artisan to identify the role of the leptin receptor on the regulation of follicle maturation in the primordial ovary.
Although the cited references do not teach the precise order of steps recited in the instant claims 70-78, the prior art describes a clear relationship between the leptin receptor and the regulation of follicle development.  Therefore, absent evidence to the contrary, at the effective filing date of the instant invention, a person of ordinary skill in the art would have known how to predict and perform the necessary steps to determine the identify compounds which function as regulators of leptin receptor activity, and further as regulators of follicle maturation.  A person of ordinary skill in the art, following the teachings of the cited references, would have known how to identify the role of the screened compound on follicle maturation, because the prior art teaches how to determine the role of the leptin receptor for this purpose.
Regarding claim 79, Applicant’s specification page 45 lines 1-3, state that hematoxylin and
eosin staining of tissues embedded in paraffin sections is a standard technique. Therefore, it would
have been obvious to a person of ordinary skill in the art to prepare tissue for observation using standard laboratory techniques, as admitted by Applicants. See also Chansela et al., which teach
a histological method for embedding ovarian tissue in paraffin and H&E staining to observe ovaries at various stages, see Figure 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699